Citation Nr: 0740599	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-14 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for seizures, to 
include as secondary to the veteran's service-connected right 
thumb disorder.

2.  Entitlement to service connection for high blood 
pressure, to include as secondary to the veteran's service-
connected right thumb disorder.

3.  Entitlement to service connection for depression, to 
include as secondary to the veteran's service-connected right 
thumb disorder.

4.  Entitlement to an increased evaluation for a right thumb 
disorder, currently evaluated as 20 percent disabling.

5.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to April 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 and April 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.  The 
Board previously remanded this case in June 2006.

The Board notes that the veteran was scheduled for Board 
hearings in May 2006 and December 2007.  He failed to report 
for the first scheduled hearing, however, and withdrew his 
request for the second in October 2007.  See 38 C.F.R. 
§ 20.702 (2007).


FINDINGS OF FACT

1.  There is no competent medical evidence of seizures in 
service or for many years thereafter, and no evidence linking 
this disorder to the veteran's service-connected right thumb 
disorder.

2.  There is no competent medical evidence of high blood 
pressure (i.e., hypertension) in service or for many years 
thereafter, and no evidence linking this disorder to the 
veteran's service-connected right thumb disorder.

3.  There is no competent medical evidence of depression in 
service or for many years thereafter, and no evidence linking 
this disorder to the veteran's service-connected right thumb 
disorder.

4.  The veteran's service-connected right thumb disorder is 
productive of pain and no more than minimal extension, but 
this disorder has not resulted in ankylosis of any other 
right hand digits and has not been found to be commensurate 
to all or part of the thumb.

5.  The veteran's sole service-connected disorder is his 
right thumb disorder, evaluated as 20 percent disabling, and 
this disorder has not been shown to result in an inability to 
secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Claimed seizures were not incurred in or aggravated by 
service, or as secondary to the veteran's service-connected 
right thumb disorder.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).

2.  Claimed high blood pressure was not incurred in or 
aggravated by service, or as secondary to the veteran's 
service-connected right thumb disorder.  38 U.S.C.A. §§ 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).

3.  Claimed depression was not incurred in or aggravated by 
service, or as secondary to the veteran's service-connected 
right thumb disorder.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).

4.  The criteria for an evaluation in excess of 20 percent 
for a right thumb disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5224 (2007).

5.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
July 2006, pursuant to the prior Board remand.  While this 
letter was issued subsequent to the appealed rating decision, 
the veteran's case was subsequently readjudicated in a 
January 2007 Supplemental Statement of the Case, consistent 
with the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in the July 2006 VCAA 
letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded 
comprehensive VA examinations addressing the two rating 
issues.  For reasons described in further detail below, a VA 
examination addressing the service connection claims has been 
found to not be "necessary" in this case pursuant to 
38 U.S.C.A. § 5103A(d).

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

III.  Service connection claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including epilepsy, 
cardiovascular diseases, and psychoses, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  VA has recently added 
revised provisions of 38 C.F.R. § 3.310(b) to conform the 
regulation to the holding of Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  

Under this recent revision, of which the veteran was notified 
in a January 2007 Supplemental Statement of the Case, any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under VA's Schedule for Rating Disabilities (38 
C.F.R., part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).

The Board has reviewed the veteran's service medical records 
and observes that they contain no notations suggesting 
seizures, elevated blood pressure, or mental health 
treatment.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, note 
1 (indicating that the term "hypertension" means that 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.).

Subsequent to service, the earliest evidence containing 
findings pertinent to the veteran's current claims is a May 
1999 VA vocational counseling report, indicating that the 
veteran began having seizures in 1997.  The earliest record 
of VA treatment for this disorder dates from December 2001.  
An October 2002 private record indicates elevated blood 
pressure of 147/96, and hypertension was confirmed in a 
September 2003 VA treatment record; at that time, the veteran 
stated that he was told that he had hypertension for three 
years.  In conjunction with VA epilepsy treatment in June 
2003, the veteran endorsed depression and anxiety symptoms 
and was recommended for a mental health evaluation.  A June 
2003 record contains Axis I diagnoses of anxiety disorder, 
not otherwise specified; rule out panic disorder; and rule 
out anxiety disorder secondary to a seizure disorder and/or a 
traumatic brain injury.  It appears from this record that the 
veteran's head injury was reported to have occurred in 1996.  
A December 2003 VA psychiatric medication management report 
indicates a diagnostic impression of social phobia secondary 
to partial complex seizure disorder.  However, none of these 
treatment providers has linked the veteran's claimed 
disorders to either service or his service-connected right 
thumb disorder.

To date, the RO has not afforded the veteran a fully 
comprehensive VA examination, with a report containing 
opinions as to the etiology of his claimed disorders.  Such 
an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  

In this case, however, there is no evidence linking the 
veteran's claimed disorders to service and no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
etiology opinions are not "necessary."  See generally Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claims.  

Currently, the only evidence of record supporting the 
veteran's claims is his own lay opinion, as indicated in 
multiple lay submissions.  The veteran, however, has not been 
shown to possess the requisite medical training, expertise, 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claims of service connection for seizures, high 
blood pressure, and depression, all to include as secondary 
to the service-connected right thumb disorder, and these 
claims must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Increased evaluation for a right thumb disorder

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In the present case, the RO has evaluated the veteran's right 
thumb disorder at the 20 percent rate, effective since May 
1983, under 38 C.F.R. § 4.71a, Diagnostic Code 5224.  Under 
this section, a maximum 20 percent evaluation is assigned for 
unfavorable ankylosis, regardless of whether or not the hand 
is dominant (in this case, the veteran is right-handed).  The 
20 percent evaluation represents the maximum available solely 
on the basis of ankylosis of a single digit.  Consideration 
is also warranted for whether an evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with the overall function of the hand.  

However, the veteran's November 2002 VA examination, while 
revealing only a very slight ability to extend the thumb, so 
small as to be essentially useless, also showed normal range 
of motion of the remaining fingers.  He could not or would 
not appose the tip of his thumb to this fingers but rather 
brought the digits down and to the palm of the hand.  The 
soft tissues were noted to be unremarkable, and range of 
motion of the forearm and wrist were normal.

Subsequent VA evaluations revealed no further disability in 
the fingers.  A December 2003 evaluation revealed no motion 
in the interphalangeal joint of the right thumb, but his 
other joints were noted to be mobile.  A January 2005 
evaluation revealed that the veteran did not move all right 
hand fingers in full active range for fear of pain, but 
passive range of motion was good.  Pain was noted in the 
right index finger, but the examiner discussed this in terms 
of carpal tunnel syndrome with median nerve injury or 
compression at the wrist.

Overall, the Board finds the combined symptoms of right thumb 
pain and no more than minimal extension of the thumb to be 
fully commensurate to the assigned 20 percent evaluation.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 
38 C.F.R. §§ 4.40, 4.45.  Absent secondary ankylosis 
involvement of the remaining fingers, Diagnostic Codes 5216-
5223, concerning ankylosis of multiple digits, do not warrant 
further consideration.  The examiners have also not suggested 
that the veteran's disability is commensurate to amputation 
of all or part of the thumb. 
 
Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support an evaluation in 
excess of 20 percent for a right thumb disorder, and the 
claim for that benefit must be denied.  38 C.F.R. § 4.7.

IV.  TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  

Marginal employment, defined as an amount of earned annual 
income that does not exceed the poverty threshold determined 
by the United States Department of Commerce, Bureau of the 
Census, shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

In this case, the veteran's sole service-connected disability 
is his right thumb disorder, at 20 percent disabling.  The 
veteran's "combined" disability evaluation is thus 20 
percent.  See 38 C.F.R. § 4.16(a).  This evaluation does not 
meet the initial criteria for schedular consideration for the 
grant of TDIU under 38 C.F.R. § 4.16(a), and the question 
thus becomes whether there exists an extra-schedular basis 
for the grant of entitlement to TDIU. 

In this regard, the Board has considered the veteran's 
educational and employment background.  His December 2002 
application indicates that he completed four years of high 
school and last worked in August 1996.

The Board has reviewed the evidence of record in this case 
but finds that this evidence does not support the veteran's 
contention that his service-connected disability, in and of 
itself, is of such severity as to preclude his participation 
in all forms of substantially gainful employment.  As 
indicated above, the recent medical examinations addressing 
this disability in no way suggest the sort of exceptional 
disability picture for which consideration under 38 C.F.R. 
§ 4.16(b) is warranted.  

In this case, the Board is aware of the veteran's 
difficulties in seeking employment.  He has contended that 
his right hand disability led to his termination from his 
most recent employment and has provided copies of litigation-
related documents as to this matter.  Nevertheless, the 
veteran, as a layperson, is unable to provide competent 
testimony as to matters which require medical expertise, such 
as the nature, extent, and etiology of his disability.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494-95.  Additionally, 
the fact that a veteran is presently unemployed or has 
difficulty obtaining employment is insufficient, in and of 
itself, to establish unemployability.  The relevant question 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  

Overall, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that his service-
connected disability renders him unable to secure or follow a 
substantially gainful occupation.  Accordingly, the 
preponderance of the evidence is against his claim of 
entitlement to TDIU.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55 (1990); 38 U.S.C.A. § 5107(b).  
The Board would point out, however, that the veteran is free 
to reopen his claim at any time.



ORDER

Entitlement to service connection for seizures, to include as 
secondary to the veteran's service-connected right thumb 
disorder, is denied.

Entitlement to service connection for high blood pressure, to 
include as secondary to the veteran's service-connected right 
thumb disorder, is denied.

Entitlement to service connection for depression, to include 
as secondary to the veteran's service-connected right thumb 
disorder, is denied.

Entitlement to an increased evaluation for a right thumb 
disorder, currently evaluated as 20 percent disabling, is 
denied.

Entitlement to TDIU is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


